Citation Nr: 1408969	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory or lung disorder, including asthma claimed to be the result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kedem, Calanit


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A medical nexus opinion is needed to assist in determining the etiology of the Veteran's respiratory disorder, including especially the likelihood it is the result of his military service as he is alleging.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The Veteran asserts that he has a respiratory condition because of exposure to asbestos during his service.  It is uncertain whether such asbestos exposure took place.  In any event, he maintains that his current respiratory symptoms began in service and have persisted ever since.  

Unfortunately, his service treatment records (STRs) are largely unavailable because they were burned in the 1973 fire at the National Personnel Records Center (NPRC).  The examiner therefore is asked to obtain the necessary medical history from the Veteran, including information concerning the type of respiratory symptoms he experienced during and since his service.  Also diagnose all extant respiratory disorders.  Regarding each respiratory disorder diagnosed, the examiner must opine on the likelihood (very likely, as likely as not, or unlikely) it is the result of the Veteran's military service, either because it incepted during his service from June 1956 to August 1957 or, as he is specifically alleging, is the result of his claimed exposure to asbestos.  So in making this necessary determination, the examiner is asked to consider whether the respiratory disorder is consistent with prior exposure to asbestos or, instead, more likely the result of other unrelated factors, whatever they may be.

Note:  the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale must be provided for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

Reminder:  the Veteran is competent to provide evidence regarding matters observable to a layman such as subjective symptoms, although he is not necessarily also competent to ascribe these symptoms to a particular diagnosis or cause.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


